                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:19-cv-00467-BO

  JUSTIN J. WHITE,

                        Plaintiff,

  v.
                                                APPENDIX TO STATEMENT OF FACTS
  VANCE COUNTY, NORTH
                                               IN SUPPORT OF PLAINTIFF’S
  CAROLINA, VANCE COUNTY                     MOTION FOR SUMMARY JUDGMENT
  SHERIFF’S OFFICE, PETER WHITE,
  in his official and individual capacities,
  LAWRENCE D. BULLOCK, in his
  official and individual capacities,
  WELDON WALLACE BULLOCK, in
  his official and individual capacities,
  CURTIS R. BRAME, in his official and
  individual capacities, and WESTERN
  SURETY COMPANY a division of
  CNA SURETY.

                        Defendants.



        NOW COMES, Justin J. White (hereinafter referred to as the “Plaintiff”),by and through the

undersigned counsel, and pursuant to Rule 56.1 of the North Carolina Rules of Civil Procedure.

Plaintiff respectfully submits the Appendix to Statement of Facts in Support of Plaintiff’s Motion for

Summary Judgment. The exhibits are as follows:

   1.   J. White Dep.

   2.   W. Bullock Dep.

   3.   P. White Dep.

   4.   W. Bullock – A.1 & A.2 Ethics

   5.   W. Bullock –B.6 Domestic Disturbance




             Case 5:19-cv-00467-BO Document 71 Filed 04/01/21 Page 1 of 4
6.   W. Bullock – B.8 Treatment of Prisoners

7.   W. Bullock – B.9 Use of Force

8.   W. Bullock – BLET Use of Force

9.   W. Bullock – D.7 Grievance Procedure

10. W. Bullock – E.1 Personal Conduct

11. W. Bullock – E.2 Investigate Complaints

12. W. Bullock – E.3 Workplace Harassment

13. W. Bullock – F.3 Arrest Procedures

14. W. Bullock – F.13 Use of K-9s

15. W. Bullock – F.5 Report of Separation

16. W. Bullock – J White Background Check Letters

17. W. Bullock – J White Use of Force Investigation

18. W. Bullock – Ogletree Letter

19. W. Bullock – Ord. re K9 Dave

20. W. Bullock – State v. Hargrove

21. W. Bullock – Termination Action

22. W. Bullock – Vance County Personnel Policy

23. W. Bullock – W. Bullock Firearms Quals

24. W. Bullock – W. Bullock Signed Force Policy

25. W. Bullock – White Letters re Previous Employment

26. W. Bullock – White VCSO Application

27. P. White- Campbell Statement re Incident with J. White

28. P. White- J. White Firearms Qual

29. P. White- J. White Raise



          Case 5:19-cv-00467-BO Document 71 Filed 04/01/21 Page 2 of 4
  30. P. White- J. White Rebuttal to Alexander Appraisal

  31. P. White- Notice of Charge of Discrimination

  32. P. White- P. White Response to J. White re Complaint

  33. P. White- Request for Training Waiver

  34. F-5 Separation

  35. EEOC Compl.

  36. J. White Inv.

  37. P. White Order Re. Canine Dave

  38. Am. EEOC Compl.

  39. Not. Of Appt.

  40. Perf. Appr. Rebut.

  41. J. White Title VII Compl.

  42. P. White Resp. to Perf. Appr. Rebut.

  43. P. White Resp. to Title VII Compl.

  44. Notice of EEOC Charge

  45. J. White Susp.

  46. Campbell Stat. re. J. White Traff.

  47. Welborn Stat. re. Appr. Rebut.

  48. Martin Stat. re. Appr. Rebut.




Respectfully submitted, this 31st day of March, 2021.

                                                   .




            Case 5:19-cv-00467-BO Document 71 Filed 04/01/21 Page 3 of 4
                                    PLAINTIFF,

                                    JUSTIN J. WHITE
                                    By his Attorney:
                                    /s/Sharika M. Robinson
                                    SHARIKA M. ROBINSON,
                                    North Carolina Bar No.: 44750
                                    THE LAW OFFICES OF SHARIKA M ROBINSON, PLLC
                                    10230 Berkeley Place Drive, Suite 220
                                    Charlotte, NC 28262
                                    Telephone: (704) 561 6771
                                    Telefax: (704) 561-6773
                                    Counsel for Plaintiff Justin J. White



                                   CERTIFICATE OF SERVICE

  I hereby certify that on March 31, 2021, the foregoing was served on the following by electronic

mail:

                             Christopher Geis (Chris.Geis@wbd-us.com)

                                  ATTORNEY FOR DEFENDANTS



        This, 31th day of March, 2021.


                                          /s/ Sharika M. Robinson
                                          SHARIKA M. ROBINSON,
                                          North Carolina Bar No.: 44750
                                          The Law Offices of Sharika M. Robinson, PLLC
                                          10230 Berkeley Place Drive, Suite 220
                                          Charlotte, NC 28262
                                          Telephone: (704) 561 6771
                                          Telefax: (704) 561-6773
                                          srobinson@sharikamrobinsonlaw.com
                                          Counsel for Plaintiffs




            Case 5:19-cv-00467-BO Document 71 Filed 04/01/21 Page 4 of 4
